[a103superprioritypledgea001.jpg]
EXECUTION VERSION  PLEDGE AGREEMENT This PLEDGE AGREEMENT (this “Agreement”),
dated as of May 22, 2019, is made by each of the undersigned entities and each
other Person who becomes a party hereto pursuant to Section 18 (each a “Debtor”
and collectively the “Debtors”) in favor of COMPASS BANK, in its capacity as
Super Priority Agent (the “Super Priority Agent”) for the benefit of the Secured
Parties (as defined in the Super Priority Credit Agreement referenced below).
SECTION 1. DEFINITIONS. All capitalized terms used but not otherwise defined
herein have the meanings set forth in that certain Super Priority Credit
Agreement, dated as of the date hereof among Northstar Healthcare Acquisitions,
L.L.C., as borrower (“Borrower”), the other Loan Parties from time to time party
thereto, the Super Priority Lenders from time to time party thereto, and the
Super Priority Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Super Priority Credit Agreement”). SECTION 2. GRANT OF
SECURITY INTEREST. For valuable consideration, each Debtor hereby grants,
pledges, assigns, transfers, sets over and delivers, for the payment,
performance and satisfaction of the Obligations, to the Super Priority Agent for
the benefit of the Secured Parties a security interest in, subject to the last
paragraph of this Section, all right, title, and interest in and to the property
of such Debtor described as follows (collectively, the “Collateral”): (a) (i) in
the case of each Domestic Subsidiary, one hundred percent (100%) of the issued
and outstanding Equity Interests of such Subsidiary and (ii) in the case of each
First Tier Foreign Subsidiary and FSHCO that is directly owned by any Debtor,
sixty-five percent (65%) of the issued and outstanding Equity Interests of such
Subsidiary entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and one hundred percent (100%) of the issued and outstanding
Equity Interests of such Subsidiary not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)), whether now existing or hereafter created or
acquired (collectively, the “Pledged Interests”), including, without limitation,
the Equity Interests described on Schedule 1 (such Subsidiaries, together with
all other Subsidiaries whose Equity Interests may be required to be subject to
this Agreement from time to time, are referred to collectively as the “Pledged
Issuers”); (b) all money, securities, security entitlements and other investment
property, dividends, distributions, rights, general intangibles and other
property at any time and from time to time (i) declared or distributed in
respect of or in exchange for or on conversion of any Pledged Interest, or (ii)
by its or their terms exchangeable or exercisable for or convertible into any
Pledged Interest; 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea002.jpg]
(c) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Super Priority Agent in substitution for
or as an addition to any of the foregoing; (d) all securities accounts to which
any or all of the foregoing may at any time be credited and all certificates and
instruments representing or evidencing any of the foregoing; and (e) whatever is
receivable or received when any of the foregoing or the proceeds thereof are
sold, leased, collected, exchanged or otherwise disposed of, whether such
disposition is voluntary or involuntary, including, without limitation, all
rights to payment, and all rights to payment with respect to any claim or cause
of action affecting or relating to any of the foregoing. Notwithstanding
anything to the contrary contained in this Section 2, Collateral shall not
include (collectively, the “Excluded Collateral”): (i) any Equity Interests of
any Subsidiary (other than any wholly-owned Subsidiary) if, to the extent and so
long as under the terms of the Organization Documents of such Subsidiary the
valid grant of a security interest or lien therein to Super Priority Agent is
prohibited and such prohibition has not been or is not waived or the consent of
the relevant third party has not been or is not otherwise obtained; provided
that the foregoing exclusion shall in no way be construed (x) to apply if any
such prohibition is unenforceable under Sections 9-401, 9-406(d), 9-407, 9-408
or 9-409 of the UCC or other Laws or (y) so as to limit, impair or otherwise
affect Super Priority Agent’s unconditional continuing security interests in and
liens upon any rights or interests of any Debtor in or to monies due or to
become due under any such Equity Interests, (the “Restricted Assets”), and (ii)
any Equity Interests of any Foreign Subsidiary (except for Equity Interests
consisting of not more than 65% of the voting power of all classes of capital
stock (or other Equity Interests) entitled to vote of any First Tier Foreign
Subsidiary); provided that the proceeds of any Restricted Asset shall be deemed
to be Collateral. SECTION 3. REPRESENTATIONS AND WARRANTIES. Each Debtor
represents and warrants to the Super Priority Agent for the benefit of the
Secured Parties that: (a) Schedule 2 contains true and complete information as
to each of the following: (i) the exact legal name of such Debtor as of the date
of execution by such Debtor of this Agreement or the Pledge Joinder Agreement
(as defined below) to which it is a party, as applicable (such date, with
respect to each Debtor, its “Applicable Date”), (ii) the jurisdiction of
formation, and form of organization of such Debtor as of its Applicable Date,
(iii) the location of such Debtor’s chief executive office as of its Applicable
Date, (iv) the Federal Tax Identification Number of such Debtor assigned by the
Internal Revenue Service as of its Applicable Date; and (v) the identification
number of such Debtor in its jurisdiction of formation (if any) as of its
Applicable Date; (b) all of such Debtor’s Organization Documents delivered to
the Super Priority Agent are complete and accurate in all material respects; (c)
such Debtor is the owner and has possession or control of the Collateral of such
Debtor; (d) such Debtor has the full power and authority to grant a security
interest in the 502181846 v2 1205867.00001  2



--------------------------------------------------------------------------------



 
[a103superprioritypledgea003.jpg]
Collateral of such Debtor; (e) all Collateral of such Debtor are free from
Liens, adverse claims and setoff, and are not subject to any voting trust,
shareholders agreement, right of first refusal, voting proxy, power of attorney
or other similar arrangement, except for Permitted Liens and any voting trust,
shareholders agreement, right of first refusal, voting proxy, power of attorney
or other similar arrangement set forth on Schedule 1; (f) all statements
contained herein of such Debtor are true and complete in all material respects;
(g) no financing statement covering any of the Collateral of such Debtor, and
naming any secured party other than the Super Priority Agent, is on file in any
public office (other than financing statements for Permitted Liens); (h) all of
the Pledged Interests of such Debtor are validly issued and outstanding, fully
paid and non- assessable and, as of its Applicable Date, are accurately
described on Schedule 1, and (i) to the extent the Pledged Interests are
certificated, such certificates have been delivered to the Super Priority Agent
or will be delivered to the Super Priority Agent (i) within two Business Days or
such longer period as is consented to by the Super Priority Agent in its sole
discretion from the date of this Agreement in the case of Pledged Interests
existing on the date hereof, and (ii) within one Business Day or such longer
period as is consented to by the Super Priority Agent in its sole discretion
from the delivery of any Pledge Agreement Supplement (as defined below) or
Pledge Joinder Agreement in the case of Pledged Interests acquired after the
date hereof, in each case in accordance with Section 4(b). SECTION 4. COVENANTS
OF DEBTORS. (a) Each Debtor agrees: (i) without limiting the generality of
Section 10.4 of the Super Priority Credit Agreement (but subject to any
limitations and restrictions contained therein), to pay all reasonable
out-of-pocket expenses incurred by the Super Priority Agent (including, without
limitation, the reasonable fees, charges and disbursements of counsel) in the
perfection and preservation of the Collateral for the benefit of the Secured
Parties or the Secured Parties’ interest therein and all out-of-pocket expenses
incurred by the Super Priority Agent or any Super Priority Lender (including the
fees, charges and disbursements of any counsel) in connection with the
realization, enforcement and exercise of its rights, powers, and remedies
hereunder; (ii) to, at such Debtor’s expense (but not to exceed the obligation
under the preceding clause (i)), take all actions reasonably requested by the
Super Priority Agent in connection with the perfection and preservation of the
Collateral or the Secured Parties’ interest therein and/or the realization,
enforcement and exercise of the Super Priority Agent’s rights, powers and
remedies hereunder; (iii) to execute and deliver such documents as the Super
Priority Agent reasonably deems necessary or desirable to create, perfect and
continue the security interests contemplated hereby; (iv) not to change its name
or the jurisdiction in which it is organized and/or registered except in
accordance with Section 7.20 of the Super Priority Credit Agreement; (v) subject
to Section 6.16 of the Super Priority Credit Agreement, not to change the places
where such Debtor keeps any Collateral or such Debtor’s records concerning the
Collateral without giving the Super Priority Agent at least twenty days prior
written notice of the address to which such Debtor is moving same; and (vi) to
cooperate with the Super Priority Agent in perfecting all security 502181846 v2
1205867.00001  3



--------------------------------------------------------------------------------



 
[a103superprioritypledgea004.jpg]
interests granted herein and use commercially reasonable efforts in obtaining
such agreements from third parties as the Super Priority Agent reasonably deems
necessary, proper or convenient in connection with the preservation, perfection
or enforcement of any of its rights hereunder (in each case, except as otherwise
provided in the Super Priority Credit Agreement). Notwithstanding the foregoing
or anything else to the contrary set forth in this Agreement or any other Super
Priority Loan Document, the Super Priority Agent shall not require that security
interests in the Pledged Interests in any First Tier Foreign Subsidiary be
perfected in any jurisdiction outside of the United States on the Closing Date.
(b) Each Debtor agrees with regard to the Collateral that the Super Priority
Agent for the benefit of the Secured Parties is authorized to file financing
statements in the name of such Debtor to perfect the Super Priority Agent’s
security interest in Collateral. Each Debtor shall (x) deliver all certificates,
instruments or, to the extent requested by the Super Priority Agent other
documents representing any Collateral to the Super Priority Agent at such
location as the Super Priority Agent shall from time to time designate by
written notice pursuant to Section 8 for its custody at all times until the
Termination Date, together with such instruments of assignment and transfer as
reasonably requested by the Super Priority Agent, and (y) register and cause to
be registered the security interest of the Super Priority Agent in the
Collateral on the registration books of the applicable Pledged Issuer; provided
that, to the extent the applicable Debtor does not control the applicable
Pledged Issuer, it shall use commercially reasonable efforts to register and
cause to be registered the security interest of the Super Priority Agent in the
Collateral on the registration books of such Pledged Issuer. (c) Without the
prior consent of the Super Priority Agent, no Pledged Interest that, as of the
date hereof (i) does not constitute a “security” within the meaning of Article 8
of the New York Uniform Commercial Code (“Article 8”) and (ii) is not
represented or evidenced by certificates or instruments, shall, after the date
hereof, constitute a “security” within the meaning of Article 8, unless (x) such
Pledged Interest is of a corporation, (y) such Pledge Interest becomes
represented or evidenced by a certificate or instrument and such certificate or
instrument is delivered to the Super Priority Agent (together with such
instruments of assignment and transfer as reasonably requested by the Super
Priority Agent) or (x) the Debtor that pledged such Pledged Interest hereunder,
the issuer of such Pledged Interest and the Super Priority Agent enter into a
control agreement with respect to such Pledged Interest (in form and substance
reasonably satisfactory to the Super Priority Agent). (d) Within five (5)
Business Days of the Closing Date (or such later date as the Super Priority
Agent may agree in writing in its sole discretion) the Debtors shall cause all
Equity Interests held by Borrower in NHC ASC - Dallas, LLC to become Pledged
Interests in accordance with the terms of this Agreement and shall cause
Borrower to execute and deliver to the Super Priority Agent a Pledge Agreement
Supplement in respect of all such Equity Interests. 502181846 v2 1205867.00001 
4



--------------------------------------------------------------------------------



 
[a103superprioritypledgea005.jpg]
SECTION 5. REMEDIES. (a) Upon the occurrence of and during the continuance of
any Event of Default, the Super Priority Agent, on behalf of the Secured
Parties, shall have all rights, powers, privileges and remedies granted to a
secured party upon default under the Uniform Commercial Code or otherwise
provided by law (subject to the Law of any foreign jurisdiction in the case of
Pledged Interests in a foreign Pledged Issuer), including, without limitation,
the right (i) to transfer all or any part of the Collateral into the name of the
Super Priority Agent or its nominee, (ii) to contact all Persons obligated to
any Debtor on any Collateral and to instruct such Persons to deliver all
Collateral directly to the Super Priority Agent, and (iii) to sell, lease,
license or otherwise dispose of any or all Collateral, all of which may be
exercised with or, if allowed by Law, without notice to any Debtor. All rights,
powers, privileges and remedies of the Super Priority Agent may be exercised at
any time by the Super Priority Agent and from time to time after the occurrence
of and during the continuance of an Event of Default, are cumulative and not
exclusive, and shall be in addition to any other rights, powers or remedies
provided by Law, equity or set forth elsewhere in this Agreement or the other
Super Priority Loan Documents. No delay, failure or discontinuance of the Super
Priority Agent in exercising any right, power, privilege or remedy hereunder
shall affect or operate as a waiver of such right, power, privilege or remedy;
nor shall any single or partial exercise of any such right, power, privilege or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power, privilege or remedy. Any waiver,
permit, consent or approval of any kind by the Super Priority Agent or any
Secured Party of any default hereunder, or any such waiver of any provisions or
conditions hereof, must be made in accordance with Section 10.1 of the Super
Priority Credit Agreement. (b) The Debtors recognize that the Super Priority
Agent may be unable, after the occurrence and during the continuance of any
Event of Default, to effect a public sale of any or all the Pledged Interests by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Securities Act”) and applicable state securities law or otherwise,
and may be compelled to resort to one or more private sales thereof to a
restricted group of purchasers that will be obligated to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. The Debtors acknowledge and
agree that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agree that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Super Priority Agent shall be
under no obligation to delay sale of any of the Pledged Interests for the period
of time necessary to permit any Subsidiary to register such securities for
public sale under the Securities Act, or under applicable state securities law,
even if such Subsidiary would agree to do so. 502181846 v2 1205867.00001  5



--------------------------------------------------------------------------------



 
[a103superprioritypledgea006.jpg]
(c) If an Event of Default has occurred and is continuing: (i) and unless
otherwise agreed to by Super Priority Agent, Debtor will deliver to the Super
Priority Agent, no later than one Business Day following the receipt thereof,
any dividends, distributions or other Collateral it may receive from time to
time, and, until so delivered, shall hold all such items of payment in trust for
the Secured Parties separate from the funds and other property of any Debtor;
(ii) except to the extent permitted by the Super Priority Credit Agreement, no
Debtor will dispose of any Collateral except on terms approved by the Super
Priority Agent in advance in writing; (iii) at the Super Priority Agent’s
request, each Debtor will assemble and deliver all Collateral of such Debtor not
already in the possession of the Super Priority Agent, and books and records
pertaining thereto, to the Super Priority Agent at a reasonably convenient place
designated by the Super Priority Agent; and (iv) upon notice to such Debtor by
the Super Priority Agent, all rights of such Debtor to exercise or refrain from
exercising voting or other consensual rights in respect of the Collateral shall
cease and all such rights shall thereupon become vested in the Super Priority
Agent who shall thereupon have the sole right to exercise or refrain from
exercising such voting and other consensual rights. Except as set forth in
clauses (i) and (iv) of the immediately preceding sentence, each Debtor shall be
entitled to exercise, in its reasonable judgment, but in a manner not
inconsistent with the terms of the Super Priority Credit Agreement or any other
Super Priority Loan Document (including this Agreement), the voting powers and
all other incidental rights of ownership with respect to any Collateral and
(subject to each Debtor’s obligation to deliver to the Super Priority Agent
certificated Pledged Interests pursuant to Section 4(b)) to receive all
dividends, distributions and other Collateral. (d) EACH DEBTOR WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW (I) ANY NOTICE OR HEARING PRIOR TO THE TAKING OF
POSSESSION OR CONTROL BY THE SUPER PRIORITY AGENT OF ANY COLLATERAL, (II) THE
POSTING OF ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO
ALLOWING THE SUPER PRIORITY AGENT TO EXERCISE ANY OF ITS RIGHTS OR REMEDIES, AND
(III) THE BENEFIT OF ALL VALUATION, APPRAISEMENT AND EXEMPTION LAWS. SECTION 6.
DISPOSITION OF COLLATERAL. In disposing of Collateral hereunder, the Super
Priority Agent may disclaim all warranties of title, possession, quiet enjoyment
and the like. Any proceeds of any disposition of any Collateral, or any part
thereof, shall be applied by the Super Priority Agent toward the payment of the
Obligations in such order as set forth in Section 8.3 of the Super Priority
Credit Agreement. SECTION 7. POWERS OF THE SUPER PRIORITY AGENT. Each Debtor
appoints the Super Priority Agent its true attorney in fact to perform any of
the following powers, which are coupled with an interest, are irrevocable until
termination of this Agreement and may be exercised from time to time by the
Super Priority Agent’s officers and employees, or any of them: (a) to perform
any obligation of such Debtor hereunder in such Debtor’s name or 502181846 v2
1205867.00001  6



--------------------------------------------------------------------------------



 
[a103superprioritypledgea007.jpg]
otherwise; and (b) to do all acts and things and execute all documents in the
name of such Debtor or otherwise, deemed by the Super Priority Agent as
necessary, proper or convenient in connection with the preservation, perfection
or enforcement of its rights hereunder; provided that the Super Priority Agent
agrees not to exercise such power of attorney unless an Event of Default has
occurred and is continuing. SECTION 8. NOTICES. All notices, requests and
demands required or permitted hereunder shall be given (a) with respect to any
Debtor, at the Company’s address indicated in Section 10.2 of the Super Priority
Credit Agreement, and (b) with respect to the Super Priority Agent or any other
Secured Party, at the Super Priority Agent’s address indicated in Section 10.2
of the Super Priority Credit Agreement. All such addresses may be modified, and
all such notices shall be given and shall be effective, as provided in Section
10.2 of the Super Priority Credit Agreement for the giving and effectiveness of
notices and modifications of addresses thereunder. SECTION 9. SUCCESSORS,
ASSIGNMENT. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective permitted successors and assigns;
provided that no Debtor shall be permitted to assign any of its rights, powers,
duties or obligations under this Agreement or any other interest herein without
the prior written consent of the Super Priority Agent. Without limiting the
generality of the foregoing sentence of this Section 9, any Secured Party may
assign to one or more Persons, or grant to one or more Persons participations in
or to, all or any part of its rights and obligations under the Super Priority
Credit Agreement (to the extent permitted by the Super Priority Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Secured Party herein or
otherwise, subject however, to the provisions of the Super Priority Credit
Agreement, including, without limitation, Section 10.6 of the Super Priority
Credit Agreement. SECTION 10. SEVERABILITY OF PROVISIONS. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. SECTION 11. GOVERNING LAW; JURISDICTION;
ETC. (a) Governing Law. This Agreement and the other Super Priority Loan
Documents and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Super Priority Loan Document (except, as to any other
Super Priority Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York. 502181846 v2
1205867.00001  7



--------------------------------------------------------------------------------



 
[a103superprioritypledgea008.jpg]
(b) Submission to Jurisdiction. Each Debtor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Super Priority Agent, any Super Priority Lender or any
Related Party of the foregoing in any way relating to this Agreement or any
other Super Priority Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by Law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Nothing in this Agreement or in
any other Super Priority Loan Document shall affect any right that the Super
Priority Agent or any other Secured Party may otherwise have to bring any action
or proceeding relating to this Agreement or any other Super Priority Loan
Document against any Debtor or its properties in the courts of any jurisdiction.
(c) Waiver of Venue. Each Debtor irrevocably and unconditionally waives, to the
fullest extent permitted by Law, any objection that it may now or hereafter have
to the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Super Priority Loan Document in any court referred
to in subsection (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. (d) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 8. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Law. SECTION 12. WAIVER OF JURY TRIAL. EACH PARTY
HERETO (AND BY ACCEPTING THE BENEFITS HEREOF, EACH SECURED PARTY) HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER SUPER PRIORITY LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE 502181846 v2 1205867.00001  8



--------------------------------------------------------------------------------



 
[a103superprioritypledgea009.jpg]
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER SUPER PRIORITY LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. SECTION 13. REINSTATEMENT. Each Debtor agrees that this Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by the Super Priority Agent or any Secured Party in respect of
any of the Obligations is rescinded or must be restored for any reason, or is
repaid by any Secured Party in whole or in part in good faith settlement of any
pending or threatened avoidance claim. SECTION 14. [RESERVED]. SECTION 15.
TERMINATION. Subject to reinstatement in accordance with Section 13, this
Agreement will terminate upon the Termination Date. Upon such termination, the
Super Priority Agent, at the request and sole expense of the Debtors, shall
execute and deliver to the Debtors all releases or other documents reasonably
necessary or desirable to evidence such termination. If any Debtor or any
Collateral shall be released by the Super Priority Agent as permitted by Section
9.11 of the Super Priority Credit Agreement, then the Super Priority Agent, at
the request and sole expense of such applicable Debtors, shall promptly execute
and deliver to such Debtors all releases or other documents reasonably necessary
or desirable for the release of such Debtors and/or the Liens on Collateral
created hereby. SECTION 16. COUNTERPARTS. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. It shall not be necessary in making proof of
this Agreement to produce or account for more than one such counterpart executed
by the party against whom enforcement is sought. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. SECTION 17. ADDITIONAL INTERESTS. If any
Debtor shall at any time acquire or hold any additional Pledged Interests (other
than any Excluded Collateral), including any Pledged Interests issued by any
Subsidiary not listed on Schedule 1 which are required to be subject to a Lien
pursuant to this Agreement by the terms hereof or of any provision of the Super
Priority Credit Agreement, but subject to any limitations contained herein and
therein and other than any Excluded Collateral (any such shares being referred
to herein as the “Additional Interests”), such Debtor shall deliver to the Super
Priority Agent (i) a pledge agreement supplement in the form of Annex 1 (each a
“Pledge Agreement Supplement”) with respect to such Additional Interests duly
completed and executed by such Debtor and (ii) any other document reasonably
required in connection with such Additional Interests as described in Section
4(b). Each Debtor shall comply with the requirements of this Section 17 within
thirty days of the acquisition of any such Additional Interests or such longer
period as is consented to 502181846 v2 1205867.00001  9



--------------------------------------------------------------------------------



 
[a103superprioritypledgea010.jpg]
by the Super Priority Agent in its sole discretion or, in the case of Additional
Interests to which Section 6.12 of the Super Priority Credit Agreement applies,
within the time period specified in such Section; provided that the failure to
comply with the provisions of this Section 17 shall not impair the Lien on
Additional Interests conferred hereunder. SECTION 18. ADDITIONAL DEBTORS.
Pursuant to Section 6.12 of the Super Priority Credit Agreement, certain
Subsidiaries that are created or acquired after the Closing Date are required to
enter into this Agreement as Debtors. Upon execution and delivery by any such
Subsidiary of a pledge joinder agreement in the form of Annex 2 (each a “Pledge
Joinder Agreement”), such Subsidiary shall become a Debtor hereunder with the
same force and effect as if originally named as a Debtor herein. The execution
and delivery of a Pledge Joinder Agreement adding an additional Debtor as a
party to this Agreement shall not require the consent of any other Debtor
hereunder. The rights and obligations of each Debtor hereunder shall remain in
full force and effect notwithstanding the addition of any new Debtor as a party
to this Agreement. SECTION 19. ENTIRE AGREEMENT. This Agreement and each Pledge
Joinder Agreement, together with the Super Priority Credit Agreement and other
Super Priority Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements and understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as contained in the Super Priority Loan Documents. The express terms
hereof and of the Pledge Joinder Agreements control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof or
thereof. Neither this Agreement nor any Pledge Joinder Agreement nor any portion
or provision hereof or thereof may be changed, altered, modified, supplemented,
discharged, canceled, terminated, or amended orally or in any manner other than
as provided in Section 10.1 of the Super Priority Credit Agreement. [Remainder
of page intentionally left blank; signature pages follow] 502181846 v2
1205867.00001  10



--------------------------------------------------------------------------------



 
[a103superprioritypledgea011.jpg]




--------------------------------------------------------------------------------



 
[a103superprioritypledgea012.jpg]




--------------------------------------------------------------------------------



 
[a103superprioritypledgea013.jpg]




--------------------------------------------------------------------------------



 
[a103superprioritypledgea014.jpg]




--------------------------------------------------------------------------------



 
[a103superprioritypledgea015.jpg]




--------------------------------------------------------------------------------



 
[a103superprioritypledgea016.jpg]




--------------------------------------------------------------------------------



 
[a103superprioritypledgea017.jpg]




--------------------------------------------------------------------------------



 
[a103superprioritypledgea018.jpg]




--------------------------------------------------------------------------------



 
[a103superprioritypledgea019.jpg]




--------------------------------------------------------------------------------



 
[a103superprioritypledgea020.jpg]




--------------------------------------------------------------------------------



 
[a103superprioritypledgea021.jpg]
Schedule 1 Pledged Interests Debtor Pledged Entity Interest Owned Outstanding
Ownership Certificated/ In (Shares/Units/ Uncertificated Partnership Interest)
Nobilis Health Corp. Northstar Healthcare 27,334 Common Shares 27,334 Common
Shares Certificated Holdings, Inc. Northstar Healthcare Northstar Healthcare
11,100 Preferred 11,100 Preferred Certificated Holdings, Inc. Acquisitions,
L.L.C. Membership Interest Units Membership Interest Units 12,734 Common 12,734
Common Membership Interest Units Membership Interest Units 97,032 Class A 97,032
Class A Membership Interest Units Membership Interest Units Northstar Healthcare
Northstar Healthcare 10,000 Preferred 10,000 Preferred Certificated
Acquisitions, L.L.C. Subco, L.L.C. Membership Interest Units Membership Interest
Units 87,500 Class A 87,500 Class A Membership Interest Units Membership
Interest Units Northstar Healthcare Northstar Healthcare 100% of Membership
Single Member Entity Uncertificated Acquisitions, L.L.C. Management Company,
Interests LLC Northstar Healthcare Northstar Healthcare 100% of Membership
Single Member Entity Uncertificated Acquisitions, L.L.C. Surgery Center –
Houston, Interests LLC Northstar Healthcare Northstar Healthcare 100% of
Membership Single Member Entity Uncertificated Acquisitions, L.L.C. Surgery
Center – Interests Scottsdale, LLC Northstar Healthcare First Nobilis, LLC 51%
of Membership Member Percentage Interest Uncertificated Acquisitions, L.L.C.
Interests Northstar Healthcare Athelite Holdings LLC 57.98% ownership interest
Multi Member Entity Uncertificated Acquisitions, L.L.C. Northstar Healthcare
Nobilis Vascular Holding 100% ownership interest Single Member Entity
Uncertificated Subco, L.L.C. Company, LLC Northstar Healthcare First Nobilis
Hospital 60% ownership interest Multi-Member Entity Uncertificated Subco, L.L.C.
Management, LLC 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea022.jpg]
Debtor Pledged Entity Interest Owned Outstanding Ownership Certificated/ In
(Shares/Units/ Uncertificated Partnership Interest) Northstar Healthcare
Northstar Healthcare 100% of Membership Single Member Entity Uncertificated
Subco, L.L.C. Limited Partner, L.L.C. Interests Northstar Healthcare Northstar
Healthcare 100% of Membership Single Member Entity Uncertificated Subco, L.L.C.
General Partner, L.L.C. Interests Northstar Healthcare The Palladium for Surgery
99% of total partnership Partnership interests Uncertificated Subco, L.L.C. -
Dallas, Ltd. interests consisting solely of consisting of 99% Limited Limited
Partnership Interests Partnership Interests and 1% General Partnership Interests
Northstar Healthcare Athas Health LLC 100% of Membership Single Member Entity
Uncertificated Subco, L.L.C. Interests Northstar Healthcare Nobilis Health
Marketing, 100% ownership interest Single Member Entity Uncertificated Subco,
L.L.C. LLC Northstar Healthcare Southwest Freeway 100% ownership interest Single
Member Entity Uncertificated Subco, L.L.C. Surgery Center, LLC Northstar
Healthcare Peak Surgeon 100% ownership interest Single Member Entity
Uncertificated Subco, L.L.C. Innovations, LLC Northstar Healthcare Concertis,
LLC 100% ownership interest Single Member Entity Uncertificated Subco, L.L.C.
Northstar Healthcare Perimeter Road Surgical 75% ownership interest Multi-Member
Entity Uncertificated Subco, L.L.C. Hospital, LLC Northstar Healthcare Nobilis
Surgical Assist, 100% ownership interest Single Member Entity Uncertificated
Subco, L.L.C. LLC Northstar Healthcare Marsh Lane Surgical 100% ownership
interest Single Member Entity Uncertificated Subco, L.L.C. Hospital, LLC
Northstar Healthcare Premier Health 100% ownership interest Single Member Entity
Uncertificated Subco, L.L.C. Specialists, LLC Northstar Healthcare MPDSC, LLC
100% ownership interest Single Member Entity Uncertificated Subco, L.L.C.
Northstar Healthcare Houston Surgical 69.40% ownership interest Multimember
Entity Uncertificated Subco, L.L.C. Management, LLC Northstar Healthcare Houston
Microsurgery 71.99% Member Percentage Member Percentage Interest Uncertificated
Subco, L.L.C. Institute, LLC Interest Northstar Healthcare Plano Surgical 100%
ownership interest Single Member Entity Uncertificated Subco, L.L.C. Management,
LLC 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea023.jpg]
Debtor Pledged Entity Interest Owned Outstanding Ownership Certificated/ In
(Shares/Units/ Uncertificated Partnership Interest) Northstar Healthcare
Southwest Freeway 60% ownership interest Single Member Entity Uncertificated
Subco, L.L.C. Surgery Center Management, LLC Northstar Healthcare North Phoenix
ASC 100% ownership interest Single Member Entity Uncertificated Subco, L.L.C
Management, LLC Northstar Healthcare Medical Ambulatory 23.91 units of Limited
Partnership interests Uncertificated Limited Partner, L.L.C. Surgical Suites,
L.P. Partner interests consisting of 99 units of Limited Partnership Interests
and 1 unit of General Partnership Interest Northstar Healthcare The Palladium
for Surgery 90.9% of total partnership Partnership interests Uncertificated
Limited Partner, L.L.C. - Houston, Ltd. interests consisting solely of
consisting of 99% Limited Limited Partnership Interests Partnership Interests
and 1% General Partnership Interests Northstar Healthcare Hermann Drive Surgical
218 units of Limited 399 Units of Limited Uncertificated Limited Partner, L.L.C.
Hospital, LP Partnership Interest Partnership Interest; 1 Unit of General
Partnership Interest Northstar Healthcare Medical Ambulatory 1 unit of General
Partnership 99 Units of Limited Uncertificated General Partner, L.L.C. Surgical
Suites, L.P. Interest and Partnership Interest; 1 Unit 0.09 units of Limited of
General Partnership Partnership Interest Interest Northstar Healthcare The
Palladium for Surgery 1% of partnership interest Partnership interests
Uncertificated General Partner, L.L.C. - Dallas, Ltd consisting solely of
General consisting of 99% Limited Partnership Interest Partnership Interests and
1% General Partnership Interests Northstar Healthcare The Palladium for Surgery
1% of partnership interest Partnership interests Uncertificated General Partner,
L.L.C. - Houston, Ltd. consisting solely of General consisting of 99% Limited
Partnership Interest Partnership Interests and 1% General Partnership Interests
Northstar Healthcare Hermann Drive Surgical 1 unit of General 399 Units of
Limited Uncertificated General Partner, L.L.C. Hospital, LP Partnership Interest
Partnership Interest; 1 Unit of General Partnership Interest Athas Health LLC
Athas Holdings LLC 100% of Membership Single Member Entity Uncertificated
Interests 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea024.jpg]
Debtor Pledged Entity Interest Owned Outstanding Ownership Certificated/ In
(Shares/Units/ Uncertificated Partnership Interest) Athas Health LLC Athas
Administrative LLC 100% of Membership Single Member Entity Uncertificated
Interests Peak Surgeon Peak Neuromonitoring 100% ownership interest Single
Member Entity Uncertificated Innovations, LLC Associates – Texas, LLC Peak
Surgeon Peak Neuromonitoring 100% ownership interest Single Member Entity
Uncertificated Innovations, LLC Associates – Texas II, LLC Nobilis Surgical
Assist, Southwest Houston 100% ownership interest Single Member Entity
Uncertificated LLC Surgical Assist, LLC Nobilis Surgical Assist, Central Medical
Solutions 100% ownership interest Single Member Entity Uncertificated LLC LLC
Northstar Healthcare Central Dallas 100% ownership interest Single Member Entity
Uncertificated Subco, L.L.C. Management, LLC Nobilis Vascular Holding Chandler
Surgery Center, 100% ownership interest Single Member Entity Uncertificated
Company, LLC LLC Nobilis Vascular Holding Phoenix Surgery Center, 100% ownership
interest Single Member Entity Uncertificated Company, LLC LLC Nobilis Vascular
Holding Oracle Surgery Center, 100% ownership interest Single Member Entity
Uncertificated Company, LLC LLC Northstar Healthcare NHC Network, LLC 51% of
Membership Member Percentage Interest Uncertificated Surgery Center - Houston,
Interests LLC Northstar Healthcare Elite Sinus Spine and 52.21% ownership
interest Multimember Entity Uncertificated Surgery Center - Houston, Ortho, LLC
LLC Northstar Healthcare Elite Hospital 52.75% ownership interest Multimember
Entity Uncertificated Surgery Center - Houston, Management, LLC LLC Northstar
Healthcare Houston Metro Ortho and 51.91% ownership interest Multimember Entity
Uncertificated Surgery Center - Houston, Spine Surgery Center, LLC LLC Northstar
Healthcare Elite Center for Minimally 51.69% ownership interest Multimember
Entity Uncertificated Surgery Center - Houston, Invasive Surgery, LLC LLC
Northstar Healthcare Nobilis Uptown Holding, 55% ownership interest Multimember
Entity Uncertificated Subco, L.L.C. LLC 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea025.jpg]
Debtor Pledged Entity Interest Owned Outstanding Ownership Certificated/ In
(Shares/Units/ Uncertificated Partnership Interest) Northstar Healthcare Nobilis
Arizona Holding 100% ownership interest Multimember Entity Uncertificated Subco,
L.L.C. Company, LLC Northstar Healthcare Nobilis Vascular Texas, 100% ownership
interest Single Member Entity Uncertificated Subco, L.L.C. LLC Northstar
Healthcare PSH Management, LLC 80% ownership interest Multimember Entity
Uncertificated Subco, L.L.C. Nobilis Vascular Holding NHC Arizona Professional
100% ownership interest Single Member Entity Uncertificated Company, LLC
Associates, LLC Northstar Healthcare Downtown Dallas Surgery 100% ownership
interest Single Member Entity Uncertificated Subco, L.L.C. Center, LLC 502181846
v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea026.jpg]
Schedule 2 Debtor Information Debtor Name Form of Jurisdiction of Organizational
Federal Tax Chief Organization Formation; Identification Identification
Executive Foreign Number Number Office Qualifications Athas Limited Texas
0801412766 45-2179301 11700 Katy Administrative Liability Frwy., Suite LLC
Company 300 Houston, TX 77079 Athas Health Limited Texas 0801354580 27-4906466
11700 Katy LLC Liability Frwy., Suite Company Arizona R19971912 300 Florida
M15000002550 Houston, Michigan E9037J TX 77079 Minnesota 821349700048 New Jersey
0600419945 Tennessee 000795219 Athas Holdings Limited Texas 0801435167
45-2483602 11700 Katy LLC Liability Frwy., Suite Company Arizona R19971898 300
Florida M15000002554 Houston, Michigan E9037M TX 77079 Minnesota 821349700050
New Jersey 0600419944 Central Dallas Limited Texas 0802153192 47-3299348 11700
Katy Management, Liability Frwy., Suite LLC Company 300 Houston, TX 77079
Central Medical Limited Texas 0801566286 45-4818035 11700 Katy Solutions LLC
Liability Frwy., Suite Company Arizona R20398861 300 Michigan E9117C Houston,
Minnesota 889103700046 TX 77079 Nevada E0482592015-2 Tennessee 000849454
Chandler Limited Arizona L-1948423-0 47-1715088 11700 Katy Surgery Center,
Liability Frwy., Suite LLC Company 300 Houston, TX 77079 Concertis, LLC Limited
Texas 0802443682 81-2456232 11700 Katy Liability Frwy., Suite Company 300
Houston, TX 77079 Downtown Dallas Limited Texas 803128407 83-2081993 11700 Katy
Surgery Center, Liability Frwy., Suite LLC Company 300 Houston, TX 77079
502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea027.jpg]
Debtor Name Form of Jurisdiction of Organizational Federal Tax Chief
Organization Formation; Identification Identification Executive Foreign Number
Number Office Qualifications Hermann Drive Limited Texas 0801415139 45-1845293
11700 Katy Surgical Hospital, Partnership Frwy., Suite LP 300 Houston, TX 77079
Houston Limited Texas 801312539 27-3730948 11700 Katy Microsurgery Liability
Frwy., Suite Institute, LLC Company 300 Houston, TX 77079 Marsh Lane Limited
Texas 0802170188 47-4578754 11700 Katy Surgical Hospital, Liability Frwy., Suite
LLC Company 300 Houston, TX 77079 MPDSC, LLC Limited Texas 0802539108 81-3855506
11700 Katy Liability Frwy., Suite Company 300 Houston, TX 77079 NHC Arizona
Limited Arizona L21191235 81-3730914 11700 Katy Professional Liability Frwy.,
Suite Associates, LLC Company 300 Houston, TX 77079 Nobilis Arizona Limited
Arizona L21973105 82-2025974 11700 Katy Holding Liability Frwy., Suite Company,
LLC Company 300 Houston, TX 77079 Nobilis Health Corporation British BC0785724
98-1188172 11700 Katy Corp. Columbia, Frwy., Suite Canada 300 802013300 Houston,
Texas TX 77079 Nobilis Health Limited Texas 0802235243 47-4428470 11700 Katy
Marketing, LLC Liability Frwy., Suite Company 300 Houston, TX 77079 Nobilis
Surgical Limited Texas 0802229201 47-4226146 11700 Katy Assist, LLC Liability
Frwy., Suite Company 300 Houston, TX 77079 Nobilis Vascular Limited Arizona
L21128523 81-3530516 11700 Katy Holding Liability Frwy., Suite Company, LLC
Company 300 Houston, TX 77079 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea028.jpg]
Debtor Name Form of Jurisdiction of Organizational Federal Tax Chief
Organization Formation; Identification Identification Executive Foreign Number
Number Office Qualifications Nobilis Vascular Limited Texas 802607204 81-4735797
11700 Katy Texas, LLC Liability Frwy., Suite Company 300 Houston, TX 77079 North
Phoenix Limited Arizona L21881619 82-1636238 11700 Katy ASC Liability Frwy.,
Suite Management, Company 300 LLC Houston, TX 77079 Northstar Limited Delaware
4297875 76-0837460 11700 Katy Healthcare Liability Frwy., Suite Acquisitions,
Company Texas 0800823287 300 L.L.C. Houston, TX 77079 Northstar Limited Delaware
4295856 64-0950775 11700 Katy Healthcare Liability Frwy., Suite General Partner,
Company Texas 0800823288 300 L.L.C. Houston, TX 77079 Northstar Corporation
Delaware 4325938 11-3808022 11700 Katy Healthcare Frwy., Suite Holdings, Inc.
Texas 0800823283 300 Houston, TX 77079 Northstar Limited Texas 801361322
27-4425730 11700 Katy Healthcare Liability Frwy., Suite Management Company 300
Company, LLC Houston, TX 77079 Northstar Limited Delaware 4296072 64-0950773
11700 Katy Healthcare Liability Frwy., Suite Limited Partner, Company Texas
0800823289 300 L.L.C. Houston, TX 77079 Northstar Limited Delaware 4325838
11-3808019 11700 Katy Healthcare Liability Frwy., Suite Subco, L.L.C. Company
Texas 0800823293 300 Arizona R19971774 Houston, Florida M15000002548 TX 77079
Michigan E9037R Minnesota 821349700062 New Jersey 0600419942 Tennessee 000795375
Northstar Limited Texas 0801836928 46-3471333 11700 Katy Healthcare Liability
Freeway, Surgery Center - Company Suite 300 Houston, LLC Houston, TX 77079
502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea029.jpg]
Debtor Name Form of Jurisdiction of Organizational Federal Tax Chief
Organization Formation; Identification Identification Executive Foreign Number
Number Office Qualifications Northstar Limited Arizona L18931526 46-4352342
11700 Katy Healthcare Liability Frwy., Suite Surgery Center - Company 300
Scottsdale, LLC Houston, TX 77079 Oracle Surgery Limited Arizona L-1948418-3
47-1723712 11700 Katy Center, LLC Liability Frwy., Suite Company 300 Houston, TX
77079 Peak Limited Texas 801503578 45-3743275 11700 Katy Neuromonitoring
Liability Frwy., Suite Associates - Company 300 Texas, LLC Houston, TX 77079
Peak Limited Texas 0802233098 36-4812003 11700 Katy Neuromonitoring Liability
Frwy., Suite Associates - Company 300 Texas II, LLC Houston, TX 77079 Peak
Surgeon Limited Texas 0802096932 47-2296429 11700 Katy Innovations, LLC
Liability Frwy., Suite Company 300 Houston, TX 77079 Phoenix Surgery Limited
Arizona L-1948428-5 47-1736331 11700 Katy Center, LLC Liability Frwy., Suite
Company 300 Houston, TX 77079 Plano Surgical Limited Texas 803050739 83-1146526
11700 Katy Management, Liability Frwy., Suite LLC Company 300 Houston, TX 77079
Premier Health Limited Arizona L20605762 81-1157100 11700 Katy Specialists, LLC
Liability Frwy., Suite Company 300 Houston, TX 77079 PSH Limited Texas 802676244
82-0859064 11700 Katy Management, Liability Frwy., Suite LLC Company 300
Houston, TX 77079 Southwest Limited Texas 0802150492 47-3299208 11700 Katy
Freeway Surgery Liability Freeway, Center, LLC Company Suite 300 Houston, TX
77079 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea030.jpg]
Debtor Name Form of Jurisdiction of Organizational Federal Tax Chief
Organization Formation; Identification Identification Executive Foreign Number
Number Office Qualifications Southwest Limited Texas 802567821 81-4220054 11700
Katy Freeway Surgery Liability Frwy., Suite Center Company 300 Management
Houston, LLC TX 77079 Southwest Limited Texas 0802229207 38-3973073 11700 Katy
Houston Surgical Liability Frwy., Suite Assist, LLC Company 300 Houston, TX
77079 The Palladium Limited Texas 0800525384 41-2183813 11700 Katy for Surgery -
Company Freeway, Dallas, Ltd. Suite 300 Houston, TX 77079 502181846 v2
1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea031.jpg]
ANNEX 1 FORM OF PLEDGE AGREEMENT SUPPLEMENT This PLEDGE AGREEMENT SUPPLEMENT
(this “Supplement”), dated as of _____________, 20__, is made by
________________________, a ______________________ (the “Debtor”), in favor of
COMPASS BANK, in its capacity as Super Priority Agent (the “Super Priority
Agent”) for the benefit of the Secured Parties (as defined in the Super Priority
Credit Agreement referenced below). RECITALS A. Northstar Healthcare
Acquisitions, L.L.C., as borrower (“Borrower”), the other Loan Parties from time
to time party thereto, the Super Priority Lenders from time to time party
thereto, and the Super Priority Agent are party to that certain Super Priority
Credit Agreement dated as of May 22, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Super Priority Credit Agreement”).
All capitalized terms used but not defined herein shall have the meanings given
to such terms in the Super Priority Credit Agreement. B. The Debtor is party to
a Pledge Agreement dated as of May 22, 2019 in favor of the Super Priority Agent
for the benefit of the Secured Parties (as in effect on the date hereof, the
“Super Priority Pledge Agreement”). C. The Debtor has acquired rights in the
Pledged Interests listed on Supplemental Schedule 1 to this Supplement (the
“Additional Interests”) and desires to pledge, and evidence its prior pledge, to
the Super Priority Agent for the benefit of the Secured Parties, all of the
Additional Interests in accordance with the terms of the Super Priority Credit
Agreement and the Super Priority Pledge Agreement. D. It is a condition
precedent to the obligation of the Secured Parties to make and maintain the
extensions of credit made under the Super Priority Credit Agreement that the
Debtor executes and delivers this Supplement. In consideration of the foregoing
and for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Debtor agrees as follows: SECTION 1. AFFIRMATIONS. The
Debtor hereby acknowledges and reaffirms the grant pursuant to Section 2 of the
Super Priority Pledge Agreement of a security interest to the 502181846 v2
1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea032.jpg]
Super Priority Agent for the benefit of the Secured Parties in the Additional
Interests of the Debtor, as security for the payment, performance and
satisfaction of the Obligations, and hereby grants, pledges, assigns, transfers,
sets over and delivers, for the payment, performance and satisfaction of the
Obligations, to the Super Priority Agent for the benefit of the Secured Parties
a security interest in the Additional Interests and all right, title, and
interest in and to the property of the Debtor described as follows: (a) all
money, securities, security entitlements and other investment property,
dividends, distributions, rights, general intangibles and other property at any
time and from time to time (x) declared or distributed in respect of or in
exchange for or on conversion of any Additional Interests, or (y) by its or
their terms exchangeable or exercisable for or convertible into any Additional
Interests; (b) all other property of whatever character or description,
including money, securities, security entitlements and other investment
property, and general intangibles hereafter delivered to the Super Priority
Agent in substitution for or as an addition to any of the foregoing; (c) all
securities accounts to which any or all of the foregoing may at any time be
credited and all certificates and instruments representing or evidencing any of
the foregoing; and (d) whatever is receivable or received when any of the
foregoing or the proceeds thereof are sold, leased, collected, exchanged or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including, without limitation, all rights to payment, and all rights to payment
with respect to any claim or cause of action affecting or relating to any of the
foregoing. The Debtor hereby acknowledges, agrees and confirms by its execution
of this Supplement that the Additional Interests constitute “Pledged Interests”
under and are subject to the Super Priority Pledge Agreement, and the items of
property referred to in clauses (a) through (d) above (the “Additional
Collateral”) shall collectively constitute “Collateral” under and are subject to
the Super Priority Pledge Agreement. Each of the representations and warranties
with respect to Pledged Interests and Collateral contained in the Super Priority
Pledge Agreement is hereby made by the Debtor with respect to the Additional
Interests and the Additional Collateral, respectively. The Debtor further
represents and warrants that Supplemental Schedule 1 attached to this Supplement
contains a true, correct and complete description of the Additional Interests,
and that all other documents required to be furnished to the Super Priority
Agent pursuant to Section 4(b) of the Super Priority Pledge Agreement in
connection with the Additional Collateral have been delivered or will be
delivered to the Super Priority Agent in accordance with Section 4(b) of the
Super Priority Pledge Agreement. The Debtor further acknowledges that Schedule 1
to the Super Priority Pledge Agreement shall be deemed, as to it, to be
supplemented as of the date hereof to include the Additional Interests as
described on Supplemental Schedule 1 to this 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea033.jpg]
Supplement. SECTION 2. COUNTERPARTS. This Supplement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. It shall not be necessary in making proof of
this Supplement to produce or account for more than one such counterpart
executed by the party against whom enforcement is sought. Delivery of an
executed counterpart of a signature page of this Supplement by facsimile or
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Supplement. SECTION 3. GOVERNING LAW;
JURISDICTION; WAIVER OF JURY TRIAL; ETC. The provisions of Sections 11 and 12 of
the Super Priority Pledge Agreement are hereby incorporated by reference as if
fully set forth herein. IN WITNESS WHEREOF, the Debtor has duly executed and
delivered this Pledge Agreement Supplement as of the day and year first written
above. DEBTOR: [___________________________________] By:
_____________________________________ Name: Title: 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea034.jpg]
Supplemental Schedule 1 Pledged Interests Debtor Pledged Entity Interest Owned
Outstanding Certificated/ Debtor Pledged Entity Ownership In Uncertificated
(Shares/Units/ Partnership Interest) 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea035.jpg]
ANNEX 2 FORM OF PLEDGE JOINDER AGREEMENT This PLEDGE JOINDER AGREEMENT (this
“Joinder Agreement”), dated as of _____________, 20__, is made by
_______________________________, a ________________ (the “Joining Debtor”), in
favor of COMPASS BANK, in its capacity as Super Priority Agent (the “Super
Priority Agent”) for the benefit of Secured Parties (as defined in the Super
Priority Credit Agreement referenced below). RECITALS A. Northstar Healthcare
Acquisitions, L.L.C., as borrower (“Borrower”), the other Loan Parties from time
to time party thereto, the Super Priority Lenders from time to time party
thereto, and the Super Priority Agent are party to that certain Super Priority
Credit Agreement dated as of May 22, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Super Priority Credit Agreement”).
All capitalized terms used but not defined herein shall have the meanings given
to such terms in the Super Priority Credit Agreement. B. The Borrower and
certain other Loan Parties are party to a Pledge Agreement dated as of May 22,
2019 in favor of the Super Priority Agent for the benefit of the Secured Parties
(as in effect on the date hereof, the “Super Priority Pledge Agreement”). C. The
Joining Debtor is required by the terms of the Super Priority Credit Agreement
to be joined as a party to the Super Priority Pledge Agreement as a Debtor (as
defined therein). D. The Joining Debtor will materially benefit from the
extensions of credit made under the Super Priority Credit Agreement. E. It is a
condition precedent to the obligation of the Secured Parties to make and
maintain such extensions of credit that the Joining Debtor executes and delivers
this Joinder Agreement. In consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Joining Debtor agrees as follows: 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea036.jpg]
SECTION 1. JOINDER. The Joining Debtor hereby irrevocably, absolutely and
unconditionally becomes a party to the Super Priority Pledge Agreement as a
Debtor and bound by all the terms, conditions, obligations, liabilities and
undertakings to which a Debtor is subject thereunder, all with the same force
and effect as if the Joining Debtor were a signatory to the Super Priority
Pledge Agreement. Without limiting the generality of the foregoing, the Joining
Debtor hereby grants, pledges, assigns, transfers, sets over and delivers, as
security for the payment, performance and satisfaction of the Obligations (as
defined in the Super Priority Credit Agreement), to the Super Priority Agent for
the benefit of the Secured Parties a security interest in the property and
property rights constituting Collateral (as defined in Section 2 of the Super
Priority Pledge Agreement), other than any Excluded Collateral (as defined in
the Super Priority Pledge Agreement), of the Joining Debtor or in which the
Joining Debtor has or may have or acquire an interest or the power to transfer
rights therein, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located. SECTION 2. AFFIRMATIONS. The Joining Debtor
hereby acknowledges and affirms as of the date hereof with respect to itself,
its properties and its affairs each of the waivers, representations, warranties,
acknowledgements and certifications applicable to any Debtor contained in the
Super Priority Pledge Agreement. SECTION 3. SUPPLEMENTAL SCHEDULES. Attached to
this Joinder Agreement are duly completed schedules (the “Supplemental
Schedules”) supplementing as thereon indicated the respective Schedules to the
Super Priority Pledge Agreement. The Joining Debtor represents and warrants that
the information contained on each of the Supplemental Schedules with respect to
the Joining Debtor and its properties and affairs is true, complete and accurate
as of the date hereof. SECTION 4. SEVERABILITY. Any provision of this Joinder
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. SECTION 5. COUNTERPARTS. This Joinder
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. It shall not be
necessary in making proof of this Joinder Agreement to produce or account for
more than one such counterpart executed by the party against whom enforcement is
sought. Delivery of an executed counterpart of a signature page of this Joinder
Agreement by facsimile or electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Joinder
Agreement. 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea037.jpg]
SECTION 6. DELIVERY. The Joining Debtor hereby irrevocably waives notice of
acceptance of this Joinder Agreement and acknowledges that the Obligations are
and shall be deemed to be incurred, and credit extensions under the Super
Priority Loan Documents, made and maintained, in reliance on this Joinder
Agreement and the Joining Debtor’s joinder as a party to the Super Priority
Pledge Agreement as herein provided. SECTION 7. GOVERNING LAW; JURISDICTION;
WAIVER OF JURY TRIAL; ETC. The provisions of Sections 11 and 12 of the Super
Priority Pledge Agreement are hereby incorporated by reference as if fully set
forth herein. [Signature Page Follows] 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea038.jpg]
IN WITNESS WHEREOF, the Joining Debtor has duly executed and delivered this
Pledge Joinder Agreement as of the day and year first written above. JOINING
DEBTOR: [____________________________] By: _____________________________________
Name: Title: 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea039.jpg]
Supplemental Schedule 1 Pledged Interests Debtor Pledged Entity Interest Owned
Outstanding Certificated/ Debtor Pledged Entity Ownership In Uncertificated
(Shares/Units/ Partnership Interest) 502181846 v2 1205867.00001 



--------------------------------------------------------------------------------



 
[a103superprioritypledgea040.jpg]
Supplemental Schedule 2 Debtor Information Debtor Form of Jurisdiction
Organizational Federal Tax Chief Name Organizati of Identification Identificatio
Executive on Formation; Number n Office Foreign Qualificatio Number ns 502181846
v2 1205867.00001 



--------------------------------------------------------------------------------



 